COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


JAVIER RUIZ,                                   §
                                                                No. 08-15-00259-CR
                    Appellant,                 §
                                                                   Appeal from the
V.                                             §
                                                            County Criminal Court No. 3
THE STATE OF TEXAS,                            §
                                                              of El Paso County, Texas
                    Appellee.                  §
                                                                (TC# 20140C01974)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF APRIL, 2016.


                                           ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.